



COURT OF APPEAL FOR ONTARIO

CITATION: Almeida (Re), 2016 ONCA 929

DATE: 20161209

DOCKET: M47230 (C61860)

Watt, van Rensburg and Huscroft JJ.A.

IN THE MATTER OF:  Stanley Almeida

AN APPEAL UNDER PART XX.1 OF THE
CODE

Stanley A. Almeida, acting in person

Andrea Baiasu, for the Crown

Barbara Walker-Renshaw, for Ontario Shores Centre for
    Mental Health Sciences

Howard L. Krongold, appearing as
amicus curiae
via teleconference

Heard: December 2, 2016

On a motion to review the order of a single judge refusing
    the request to adjourn the hearing of the appeal scheduled for December 19,
    2016.

By the Court:

[1]

Stanley Almeida is a self-represented appellant. As a result of a
    finding of NCRMD made nearly two decades ago, he is subject to the jurisdiction
    of the Ontario Review Board. To be more specific, he is bound by the terms of a
    disposition made by a panel of that Board on October 9, 2015.

[2]

Mr. Almeida has filed an appeal to this court which has been scheduled
    for hearing on December 19, 2016. He does not quarrel with the disposition made
    by the Board on October 9, 2015, rather he challenges a ruling released by the
    Board on February 26, 2016 rejecting a claim for
Charter
relief he had
    advanced before the Board.

The Motion

[3]

By this motion, Mr. Almeida asks this panel to review and set aside an
    order made by a single judge dismissing his request to adjourn the hearing of
    the appeal until February, 2017 and confirming the hearing date of December 19,
    2016.

[4]

The respondents on the appeal, Ontario Shores Centre for Mental Health
    Sciences (Ontario Shores) and the Attorney General of Ontario, take different
    positions on this motion. Ontario Shores takes no position. The Attorney General
    opposes the request. Mr. Howard Krongold, who has been appointed
amicus
,
    appeared on the motion by teleconference. Like Ontario Shores, he took no
    position in response to the motion.

The
    Evidentiary Basis for the Motion

[5]

In support of his motion, Mr. Almeida says that the decision of the
    single judge refusing his request for an adjournment of the hearing of his
    appeal is grounded on a misapprehension of fact and a consideration of an
    irrelevant factor. The single judge mistakenly said that Mr. Almeida had sought
    and been granted an adjournment of the hearing of his appeal on a prior
    occasion. Not so, Mr. Almeida says. Further, the single judge took into account
    the pendency of Mr. Almeidas next annual Review Board hearing and the effect
    the adjournment would have on the timing of that annual review. This, Mr.
    Almeida contends, is irrelevant.

[6]

Mr. Almeida also argues that he was given erroneous advice about the
    procedure to be followed to review the order of a single judge. This caused
    unnecessary confusion and added to his level of stress.

[7]

The final point Mr. Almeida advances concerns his ability to prepare
    written materials  more specifically a factum  in advance of the scheduled
    hearing date. He is unable to do so, he says, because the respondent, Ontario
    Shores, has been injecting poisonous gas into his condominium depriving him of
    the concentration necessary to complete his factum on the important
Charter
issue that is the central focus of his appeal. To make matters worse, Mr.
    Almeida continues,
amicus
has filed a false factum challenging the
    disposition of the Board, a decision with which Mr. Almeida has no quarrel, and
    fails to advance any argument about the
Charter
issue. Mr. Almeida
    asks us to disregard the factum of
amicus
in its entirety.

Discussion

[8]

We see no basis upon which to interfere with the decision of the single
    judge. We have reached this conclusion for several reasons.

[9]

First, even if the single judge were mistaken in her reference to a
    prior adjournment of a scheduled hearing at Mr. Almeidas request, we are not
    persuaded that this formed the centerpiece of her reasoning for refusing the
    adjournment request. She considered, as she was required to do, all the
    circumstances in reaching her conclusion.

[10]

Second,
    we are satisfied that the pendency of Mr. Almeidas annual review and the
    desirability of it being held in a timely way  unlike on prior occasions  was
    a relevant factor for the single judge to consider. After all, there have been
    occasions when an appeal of a disposition to this court has been dismissed as
    moot in light of a subsequent disposition made at an annual hearing before the
    appeal is heard.

[11]

Third,
    the advice Mr. Almeida was provided when he expressed dissatisfaction with the
    order of the single judge  that he could apply to the list judge or bring a
    motion to a panel of the court to review the order of the single judge  was
    accurate. This advice was provided
after
the decision of the single
    judge and can afford no basis upon which to set that decision aside.

[12]

Fourth,
    as a self-represented litigant, Mr. Almeida is under no obligation to file a
    factum for use of the court on the hearing of his appeal. While facta from
    self-represented appellants are always welcome and frequently helpful, they are
    not required.

[13]

Fifth,
    Mr. Krongold as
amicus
, has made it clear to Mr. Almeida that he
    welcomes the opportunity to discuss any arguments Mr. Almeida wishes to be
    advanced and will put those arguments before the court, in accordance with his
    professional obligations, on the hearing of the appeal, together with his
    submissions as
amicus
.

[14]

Sixth,
    Mr. Almeida has the opportunity to make oral submissions himself to the panel
    hearing the appeal. In other words, the absence of a factum does not deprive
    him of or dilute in any way his right and opportunity to make submissions in
    support of his claims.

[15]

Further,
    this court is under a statutory obligation, put in place by s. 672.72(3) of the
Criminal Code
, to hear appeals from dispositions in or out of the
    regular sittings of the court as soon as practicable after the day on which the
    notice of appeal is given. In addition, we must be mindful of the fact that
    delays in appellate hearings often result in delays of subsequent annual
    reviews, a consequence often deleterious to the interests of all parties,
    particularly the detainee.

Conclusion

[16]

For
    these reasons, the motion to review the order of the single judge refusing to
    adjourn the hearing of the appeal is dismissed. The appeal will be heard on
    December 19, 2016, in accordance with the Registrars notice of September 30,
    2016.

Released: December 9, 2016 (DW)

David Watt J.A.

K.M. van Rensburg
    J.A.

Grant Huscroft J.A.


